Citation Nr: 1430327	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-19 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, Father, and Witness



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1986 to November 1988.  She had subsequent active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including a 16-day period of ACDUTRA beginning on May 23, 1997.

The PTSD issue on appeal comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims  in April 2014, which partially vacated a December 2013 Board decision and remanded the matter for additional development.  The headaches issue initially arose from a December 2008 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the headache issue for additional development in December 2013 and April 2014.

In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of additional evidence submitted in May 2014 as to the PTSD issue on appeal.  Additional evidence as to the headache issue was submitted in June 2014 without waiver of AOJ consideration.


REMAND

In its April 2014 order the Court found the December 2013 decision did not adequately address evidence favorable to the Veteran's PTSD claim and did not cite specific evidence to support a statement regarding a purported post-assault consensual relationship with the Veteran's alleged perpetrator.  The Board notes that subsequent to the April 2014 Court order, the Veteran submitted additional VA medical opinions in support of the PTSD claim.  She also provided additional medical literature in support of the claims, including information in support of a claim that a headache disability was secondary to her PTSD.  The headache claim is therefore found to be inextricably intertwined with the PTSD issue.

The Board notes that a review of the evidence of record reveals conflicting VA medical opinions as to the claim for PTSD, including specific medical opinions as to the adequacy of the required diagnostic trauma criteria for PTSD.  VA compensation examination opinions dated in September 2008 and October 2008 found the diagnostic criteria for PTSD were not demonstrated by the evidence of record.  However, VA medical opinions from the Veteran's treatment providers including statements dated in December 2007, July 2009, March 2014, and April 2014 asserted that VA treatment records supported the diagnosis of PTSD based upon a sexual assault during service.  

The Board also notes that the treatment provider opinions are shown to have been based upon review of VA treatment records and that there is no indication the treatment providers reviewed any of the other pertinent evidence of record, such as private hospital records or the investigation reports of the Oregon State Police noting the Veteran admitted to a consensual sexual relationship with her alleged perpetrator.  The Board further notes that the Veteran's own statements provided in support of her PTSD claim and during treatment include inconsistent reports as to the nature of her relationship with the serviceman involved, the specific location and circumstances of the stressor event, and as to the specific date or dates of stressor events.  VA treatment records were last obtained and added to the record in April 2010.  Therefore, additional development is required prior to appellate review.

VA regulations provide that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2013).  A sexual assault during a period of ACDUTRA or INACDUTRA is an injury for VA compensation purposes.  VAOGCPREC 08-2001 (Feb. 26, 2001).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record, to include treatment reports dated after April 2010.

2.  Schedule the Veteran for a VA PTSD examination by a psychiatrist for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has PTSD as a result of a personal assault during a specific period of active duty for training or inactive duty for training.  The examiner should provide a full multiaxial diagnosis and reconcile the opinion provided with the other VA opinions of record regarding the etiology of PTSD.  The examiner must review the complete record and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

3.  Then, schedule the Veteran for a VA neurology examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has a headache disability as a result of service or that has been caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

4.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

